Title: Interrogatories for Doane: Court of Vice Admiralty, Boston, 1768
From: Adams, John,Otis, James Jr.
To: 


       Interrogatories
       1. Was you on Board a Whale Boat with Asa Nickerson, on or about the 21st. of June 1765, in the Streights of Bellisle, and to what Vessell did said Boat belong, and who was Master of said Vessell?
       2. Did you see the said Asa Nickerson, strike any Whale or Whales, on or about that Time in said Streights, if you did in what manner, declare all you know herein.
       3. How and from what Circumstances do you know the said Asa did strike a Whale at said Time, declare in particular what you know relating thereto.
       4. Was there at that Time any and what Boats near the Boat on which you was, and whose Boats were they, and at what Distance from your Boat, when said Nickerson struck said Whale?
       5. Did you afterwards See any other Person put an Iron into said Whale, and who?
       6. How long was it after said Nickerson had struck the said Whale, before you saw any other Person put an Iron into her?
       7. Was said Nickersons Iron in said Whale when you saw the Iron put into her by Lott Gage, declare all you know herein.
       8. Did said Whale, after She was struck tow said Nickersons Boat any Distance, and what other Boat, and for how long did you see them tow together?
       9. Did said Nickerson with his Boats Crew, together with any other Boats Crew and what, help to kill said Whale?
       10. Did you hear any Person forbid said Nickerson and his Crew to assist in killing said Whale?
       11. Did you after said Whale was killed, hear any Person and whom forbid Said Nickerson from towing said Whale?
       12. Did you see any Boat after said Whale was struck by said Nickerson foul of Said Nickersons Boat and whose and how long after?
       13. †Did the Iron struck into said Whale by said Nickerson, remain any, and what Length of Time, in said Whale. † Omit this Q.
       14. How long was it, after said Gage, put his Iron into said Whale, before said Nickersons Iron drew out of her? Declare all you know.
       15. At what Distance was you from Nickersons Boat when he struck the whale?
       
       16. Of What Bigness and Value was said Whale according to your best Judgment?
       17. In what Direction was Nickersons Boat to the said Whale when he struck her?
       18. Did said Boat shoot a head after the said Nickerson struck said Whale or did she veer round. Was it occasioned by the oars or the towing of the Whale by the way. Declare particularly all you know herein.
       19. Have you been for any Time and how long acquainted with the Whale Fishery and the Customs thereof.
       20. What, according to the Customs of Whalers, gives the Possession of a Whale? Declare particularly all you know herein.
       21. After the first Strike of a Whale, and while his Iron is in her, if any other Person by Calling or Swinging to or of his own accord, put another Iron into her and then the first Strikers Iron Draws, Does the first Striker loose his Possession according to the Customs of Whaling and Right to said Whale? Declare particularly all you know herein. Quaere of this Q.
       22. Is it, or is it not necessary, according to said Custom to give the Possession and Right of a Whale to the first Striker, that his Stroke should give her a mortal Wound, or that his Iron should remain in her untill She be dead, declare all you know herein.
       23. Did you ever hear Joseph Doane Demand of Lott Gage said Whale and when and where, and what was the Answer of the Said Lott Gage, declare all you know herein.
       24. Did you ever hear the Said Joseph Doan request the Said Lott Gage to refer it to indifferent Men, well acquainted with the Customs of Whaling to decide whose Said Whale, immediately on the Spot, and When and Where and what was the answer of Said Gage?
       25. Did you see Said Whale after she was dead, did you See any Hole or Holes in Said Whale, made by an Harpoon, or how many or any when the Iron was drawn?
       26. Do you know there was a Mateship between Joseph Doane Senr., Joseph Doane Jnr., Stephen Sears, and Thomas Jones, while they were whaling, in the Streights of Bellisle, on the Labradore shore in the Year 1765.
       27. Was it generally understood that there was such a Mateship?
       Commission to David Gorham Esq. and John Freeman, Esq. if need be.
      